PER CURIAM.
Appellant appeals the denial of his motion to withdraw his plea of guilty to each of two informations and enter pleas of not guilty thereto.
Appellant proffered testimony to corroborate his allegations in the motion; however, the trial court denied the proffer and summarily denied the motion.
We hold that the appellant was entitled to an evidentiary hearing in view of the allegations of his motion which were in part corroborated by the proffered evidence.1
Reversed and remanded.
LILES, A. C. J., and HOBSON, J., concur.
McNULTY, J., dissents.

. Bartz v. State, Fla.App.1969, 221 So.2d 7.